  Case: 4:19-cv-00112-AGF Doc. #: 5 Filed: 01/28/19 Page: 1 of 3 PageID #: 139



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MISSOURI


 DAVID DIXON, et al.,
           Plaintiffs,

        v.

                                                          Case No. 4:19-cv-112
 CITY OF ST. LOUIS, et al.,

              Defendants.




                    MOTION FOR TEMPORARY RESTRAINING ORDER


       For the reasons stated in the accompanying Memorandum of facts and law, named

Plaintiffs David Dixon, Jeffrey Rozelle, Aaron Thurman, and Richard Robards hereby move for a

temporary restraining order to immediately end their ongoing unlawful detention by the

Defendants.



                                                           Respectfully submitted,



                                          /s/ Sima Atri
                                          ARCHCITY DEFENDERS, INC.
                                          Blake A. Strode (MBE #68422MO)
                                          Michael-John Voss (MBE #61742MO)
                                          Jacqueline Kutnik-Bauder (MBE # 45014MO)
                                          Sima Atri (MBE #70489MO)
                                          John M. Waldron (MBE #70401MO)
                                          440 N. 4th Street, Suite 390
                                          Saint Louis, MO 63102
                                          855-724-2489
                                          314-925-1307 (fax)

                                             1
Case: 4:19-cv-00112-AGF Doc. #: 5 Filed: 01/28/19 Page: 2 of 3 PageID #: 140



                                   bstrode@archcitydefenders.org
                                   mjvoss@archcitydefenders.org
                                   jkutnikbauder@archcitydefenders.org
                                   satri@archcitydefenders.org
                                   jwaldron@archcitydefenders.org

                                   ADVANCEMENT PROJECT
                                   /s/ Thomas B. Harvey
                                   Thomas B. Harvey (MBE #61734MO)
                                   1220 L Street, N.W., Suite 850 Washington, DC
                                   20005
                                   Tel: (202) 728-9557
                                   Fax: (202) 728-9558
                                   tharvey@advancementproject.org

                                   INSTITUTE FOR CONSTITUTIONAL ADVOCACY AND
                                   PROTECTION (ICAP)
                                   /s/ Seth Wayne
                                   Seth Wayne
                                   D.C. Bar No. 888273445
                                   (pro hac vice application forthcoming)
                                   Nicolas Riley*
                                   N.Y. Bar No. 5039607
                                   (pro hac vice application forthcoming)
                                   Robert Friedman
                                   D.C. Bar No. 1046738
                                   (pro hac vice application forthcoming)
                                   Institute for Constitutional Advocacy and Protection
                                   Georgetown University Law Center
                                   600 New Jersey Ave. NW
                                   Washington, D.C. 20001
                                   Tel: 202-662-9042
                                   sw1098@georgetown.edu
                                   rdf34@georgetown.edu
                                   nr537@georgetown.edu

                                   * Admitted solely to practice law in New York; not
                                   admitted in the District of Columbia. Practice is
                                   limited pursuant to D.C. App. R. 49(c)(3).

                                   CIVIL RIGHTS CORPS
                                   /s/ Alec Karakatsanis
                                   Alec Karakatsanis
                                   D.C. Bar No. 999294
                                   (pro hac vice application forthcoming)
                                   Civil Rights Corps

                                      2
  Case: 4:19-cv-00112-AGF Doc. #: 5 Filed: 01/28/19 Page: 3 of 3 PageID #: 141



                                             910 17th Street NW, Suite 200
                                             Washington, DC 20006
                                             Tel: 202-599-0953
                                             Fax: 202-609-8030
                                             alec@civilrightscorps.org


                                             Attorneys for Plaintiffs




                                    CERTIFICATE OF SERVICE

       I hereby certify that on the 28th day of January, 2019, I electronically filed the foregoing

with the clerk of the court for the U.S. District Court, Eastern District of Missouri, using the

electronic case filing system of the Court. This Motion for Temporary Restraining Order will be

served in accordance with the Federal Rules of Civil Procedure.

                                                                    /s/ Sima Atri




                                                3
